Robinson, J.,
delivered the opinion of the Court.'
The prisoner was tried and convicted on'an indictment for the murder of Emily Brown, and the question is whether the confession of the prisoner made to the Marshal of Police was admissible in evidence ? On being brought to his office, the Marshal asked the prisoner where “ he got • the body, that was taken by him to the College, on Friday evening.” The prisoner in reply having denied taking the body to the College, the Marshal sent for Perry who was also under arrest for the murder, and as he approached the doorway the Marshal pointing to the prisoner asked Perry if “ this was the man who brought the body,” to which Perry replied “ yes.” Then turning to the prisoner, the Marshal said “ see, Perry has identified you as the man • who brought the body there, now where did you get it ?” *289The prisoner then made a statement as to where he got the body, and how much he paid for it, but before he finished it the Marshal interrupted him saying, “You are not telling me the truth, that body was not brought that distance; it was warm when it was brought to the College ; you were there at four o’clock and saw Perry and came back again at six with the body, and the body was warm, now it was brought from somewhere in the immediate neighborhood. This woman lived in your house and you and Perry both lived together with her, and you knew the body; now this woman was not killed up in this yard; she was killed somewhere in the neighborhood of where you live.” Just about this time, the Marshal was called out of the room, and on his return was “ told that the prisoner wanted to tell him all about it.” He then said to the prisoner “ Go on and tell me about it;” the latter hesitated and looking around said I want to talk with Mr. O’Neil, who was the officer by whom he was arrested. O’Neil and the prisoner went into an adjoining room, and returning a few minutes after-wards, O’Neil said to the Marshal “he wants to tell you all about it.” Thereupon the Marshal turning to the prisoner said, “ Go on now if you want to malee your statement and the prisoner then made the confession offered in evidence. Now in all this, it does not appear that any promise or inducement or threat or intimidation of any kind was held out or used, whereby the prisoner was induced to make the confession. And if uot, the confession must be considered in law as a free and voluntary confession.
We had occasion a short time since in Biscoe vs. State, ante page 6, to consider somewhat at length the law in regard to confessions, and it is unnecessary to go over the same ground again. In that case, the confession was ruled out because the committing magistrate told the prisoner, “ it would be better for him to tell all about it, and have no further trouble.” • This was equivalent to saying, “if you will tell all about it, you will have no further trouble,” *290and a confession made under such circumstances we said was-clearly inadmissible. But nothing of that kind was said to the prisoner in this case. The Marshal in the first place asked him “ where he got the body that was taken by him to the Oollege on Friday evening,” and being satisfied the prisoner was not making a correct statement in reply to this inquiry, he said to him, “ you are not telling me the truth, &c.” Afterwards the Marshal on being informed that' “the prisoner wanted to tell him all about it,” merely said to him, “ Go on now, if you want to make your statement.” A confession made under such circumstances, is, according to all the cases, admissible in evidence, and we must therefore affirm the ruling below.
(Decided 21st June, 1887.)

Ruling affirmed, and cause remanded